                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:18-cv-167-FDW

MICHAEL ODELL FAIR,                       )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
JASON MUNDAY,                             )
                                          )
            Defendant.                    )
__________________________________________)

        THIS MATTER is before the Court on a periodic status review of Plaintiff’s action filed

pursuant to 42 U.S.C. § 1983.

        The Complaint passed initial review and the Court ordered Plaintiff to fill out and return a

summons form for service of process on the Defendant on December 3, 2018. (Doc. No. 6). The

Clerk of Court again mailed a blank summons form to Plaintiff on December 18, 2018 with

instructions to complete and return it for service of process.

        Plaintiff has failed to comply with the Court’s Orders and it appears that Plaintiff may have

abandoned this action. Plaintiff shall file, within fourteen (14) days of this Order, a summons

form as required in the Court’s December 3 Order, or shall file a Response to this Order explaining

why he has failed to do so. Failure to comply with this Order will result in dismissal and closure

of this action without further notice to Plaintiff.

        IT IS, THEREFORE, ORDERED that:

        (1)     Plaintiff shall have fourteen (14) days from the date of this Order in which to

                either return the filled-out summons form to the Clerk for service of process on

                Defendants, or to respond to this Order showing cause for why he has not returned

                                                      1
                             the summons form to the Clerk for service of process. If Plaintiff fails to respond

                             to this Order, this action will be dismissed without further notice to Plaintiff.

                       (2)   The Clerk of Court is instructed to mail to Plaintiff a copy of this Order and a blank

                             summons form.

Signed: January 16, 2019




                                                                2
